Name: 2001/820/EC: Commission Decision of 19 November 2001 conferring management of aid on implementing agencies for pre-accession measures in agriculture and rural development in the Republic of Slovenia in the pre-accession period
 Type: Decision
 Subject Matter: agricultural policy;  economic policy;  European construction;  Europe;  regions and regional policy
 Date Published: 2001-11-24

 Avis juridique important|32001D08202001/820/EC: Commission Decision of 19 November 2001 conferring management of aid on implementing agencies for pre-accession measures in agriculture and rural development in the Republic of Slovenia in the pre-accession period Official Journal L 307 , 24/11/2001 P. 0025 - 0026Commission Decisionof 19 November 2001conferring management of aid on implementing agencies for pre-accession measures in agriculture and rural development in the Republic of Slovenia in the pre-accession period(2001/820/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Regulation (EC) No 1266/1999 of 21 June 1999 on coordinating aid to the applicant countries in the framework of the pre-accession strategy and amending Regulation (EEC) No 3906/89(1), and in particular Article 12(2) thereof,Having regard to Commission Regulation (EC) No 2222/2000 of 7 June 2000 laying down financial rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(2), and in particular Article 3(2) thereof,Whereas:(1) In accordance with Article 4(5) of Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for pre-accession measures for agriculture and rural development in the Applicant Countries of central and eastern Europe in the pre-accession period(3), a Programme for Agriculture and Rural Development was approved by Commission Decision C(2000) 3138-final on 27 October 2000 for the Republic of Slovenia.(2) The government of the Republic of Slovenia and the Commission, acting on behalf of the European Community, has signed on 5 March 2001 the Multiannual Financing Agreement laying down the technical, legal and administrative framework for the execution of the Sapard Programme.(3) Regulation (EC) No 1266/1999 provides that the ex-ante approval requirement referred to in article 12(1) of Regulation (EC) No 1266/1999 may be waived on the basis of a case-by-case analysis of national and sectorial programme/project management capacity, financial control procedures and structures regarding public finance; Regulation (EC) No 2222/2000 provides for detailed rules for the carrying out of said analysis.(4) The Competent authority of the Republic of Slovenia has appointed the Agency for Agricultural Markets and Rural Development for the implementation of measures "Investments in agricultural holdings"; "Investment in food processing industry"; "Economic diversification of farms" and "Development and improvement of rural infrastructure" as defined in the Programme for Agriculture and Rural Development that was approved by Commission Decision C(2000) 3138-final on 27 October 2000 for the Republic of Slovenia; whereas the Ministry of Finance, National Fund has been appointed for the financial functions it is due to perform in the framework of the implementation of the Sapard programme.(5) Pursuant to Regulation (EC) No 1266/1999 and Regulation (EC) No 2222/2000, the Commission has analysed the national and sectorial programme/project management capacity, financial control procedures and structures regarding public finance and has established that, for the implementation of the aforementioned measures, the Republic of Slovenia complies with the provisions of Articles 4 to 6 and of the Annex to the Regulation (EC) No 2222/2000, with the minimum conditions set out in the Annex to the Regulation (EC) No 1266/1999.(6) In particular, the Agency for Agricultural Markets and Rural Development has implemented the following key accreditation criteria satisfactorily: written procedures, segregation of duties, pre-project approval and pre-payment checks, payment procedures, accounting procedures, computer security, internal audit, and, where appropriate, public procurement provisions.(7) The Ministry of Finance, National Fund has implemented the following criteria satisfactorily for the financial functions it is due to perform in the framework of the implementation of the Sapard programme for the Republic of Slovenia: audit trail, treasury management, receipt of funds, disbursement to the Agency for Agricultural Markets and Rural Development, computer security and internal audit.(8) It is therefore appropriate to waive the ex-ante approval requirement referred to in Article 12(1) of Regulation (EC) No 1266/1999 and to confer on the Agency for Agricultural Markets and Rural Development and on the Ministry of Finance, National Fund in the Republic of Slovenia the management of aid on a decentralised basis.(9) However, since the verifications carried out by the Commission are based on an operational but not operating system it is therefore appropriate to confer the management of the Sapard Programme on the Agency for Agricultural Markets and Rural Development and on the Ministry of Finance, National Fund on a provisional basis.(10) Full conferral of management of the Sapard Programme is only envisaged after further verifications in order to ensure that the system operates satisfactorily have been carried out and after any recommendations the Commission may issue, with regard to the conferral of management of aid on the Agency for Agricultural Markets and Rural Development and on the Ministry of Finance, National Fund, have been implemented.(11) On 14 November 2001 the Slovenian authorities provided the lists of eligible costs to be included in the standard draft contracts per measure in conformity with Article 4(1), Section B of the Multiannual Financial Agreement; the Commission did not raise objections to these lists,HAS DECIDED AS FOLLOWS:Article 1The requirement of ex-ante approval by the Commission of project selection and contracting by the Republic of Slovenia is hereby waived.Article 2Management of the Sapard Programme is conferred on a provisional basis to:1. the Agency for Agricultural Markets and Rural Development, Dunajska Str. 56-58, 1000 Ljubljana, Republic of Slovenia, for the implementation of measures "Investments in agricultural holdings"; "Investment in food processing industry"; "Economic diversification of farms" and "Development and improvement of rural infrastructure" as defined in the Programme for Agricultural and Rural Development that was approved by Commission Decision C(2000) 3138-final on 27 October 2000,and2. the Ministry of Finance, National Fund, Beethovnova Str. 11, 1502 Ljubljana, Republic of Slovenia, for the financial functions it is due to perform in the framework of the implementation of the Sapard programme for the Republic of Slovenia.Done at Brussels, 19 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 161, 26.6.1999, p. 68.(2) OJ L 253, 7.10.2000, p. 5.(3) OJ L 161, 26.6.1999, p. 87.